If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS


                                                                      UNPUBLISHED
In re RODRIGUEZ, Minors.                                              August 18, 2022

                                                                      No. 360934
                                                                      Genesee Circuit Court
                                                                      Family Division
                                                                      LC No. 22-137996-NA


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and GARRETT, JJ.

PER CURIAM.

       Respondent-father appeals as of right the trial court’s order removing his two minor
children, AR and RR.1 We affirm.

                                   I. FACTUAL BACKGROUND

       On March 1, 2022, the referee issued an ex parte order removing AR and RR from their
parents’ care and taking them into protective custody under the supervision of the Department of
Health and Human Services (DHHS). The order explained that continuing to reside in their
parents’ home was contrary to the children’s welfare because of concerns involving domestic
violence perpetrated by respondent-father against the children’s mother, violations of a no-contact
order by respondent-father, and substance abuse issues while the children were in their parents’
care. The order also found that reasonable efforts had been made to prevent the need for removal
and that no remedy other than protective custody was reasonably available to keep the children
safe.

        The next day, the preliminary hearing began, but it was adjourned for further investigation
after respondent-father suggested that he might have Native American heritage.2 Before ending
the hearing, the referee said the following about the removal: “And as to the emergency removal
from last night . . . I just have to order that that’s gonna continue. Contrary to the welfare and
reasonable efforts, findings were made last night in that order. And that order is going to continue


1
    The children were also removed from their mother, but she is not a party to this appeal.
2
    Neither party addresses any issues pertaining to Native American heritage in their briefs.


                                                  -1-
until we come back.” The trial court entered an order following the preliminary hearing that
reaffirmed the referee’s statements on the record and continued the children’s placement with
DHHS. This order checked the boxes providing that “[c]ontrary to the welfare findings were made
in a prior order” and “reasonable efforts to prevent or eliminate removal of the child(ren) from the
home were made as determined in a prior order.” Respondent-father appeals from this order after
the preliminary hearing that maintained removal.

                                           II. ANALYSIS

       Respondent-father argues that the referee failed to make adequate factual findings at the
preliminary hearing to support removal.

         We review a trial court’s findings of fact in child protective proceedings for clear error. In
re Gonzales/Martinez, 310 Mich App 426, 430; 871 NW2d 868 (2015). Clear error exists when
the reviewing court “is left with the definite and firm conviction that a mistake has been made.”
Id. at 430-431 (quotation marks and citation omitted). This case also involves the application of
court rules, an issue we review de novo. In re Sanders, 495 Mich 394, 404; 852 NW2d 524 (2014).
“De novo review means that we review the legal issue independently” and without deference to
the trial court. Wright v Genesee Co, 504 Mich 410, 417; 934 NW2d 805 (2019).

       MCR 3.963(B) governs the issuance of an emergency order to take a child into protective
custody:

               (1) The court may issue a written order, electronically or otherwise,
       authorizing a child protective services worker, an officer, or other person deemed
       suitable by the court to immediately take a child into protective custody when, after
       presentment of a petition or affidavit of facts to the court, the court has reasonable
       cause to believe that all the following conditions exist, together with specific
       findings of fact:

               (a) The child is at substantial risk of harm or is in surroundings that present
               an imminent risk of harm and the child’s immediate removal from those
               surroundings is necessary to protect the child’s health and safety. . . .

               (b) The circumstances warrant issuing an order pending a hearing in
               accordance with:

                       (i) MCR 3.965 for a child who is not yet under the jurisdiction of
                       the court . . .

                                               * * *

               (c) Consistent with the circumstances, reasonable efforts were made to
               prevent or eliminate the need for removal of the child.

               (d) No remedy other than protective custody is reasonably available to
               protect the child.



                                                 -2-
               (e) Continuing to reside in the home is contrary to the child’s welfare.

       Further, MCR 3.965(C) provides, in relevant part:

               (2) The court may order placement of the child into foster case if the court
       finds all of the following:

               (a) Custody of the child with the parent presents a substantial risk of harm
               to the child’s life, physical health, or mental well-being.

               (b) No provision of service or other arrangement except removal of the child
               is reasonably available to adequately safeguard the child from the risk as
               described in subrule (a).

               (c) Continuing the child’s residence in the home is contrary to the child’s
               welfare.

               (d) Consistent with the circumstances, reasonable efforts were made to
               prevent or eliminate the need for removal of the child.

               (e) Conditions of child custody away from the parent are adequate to
               safeguard the child’s health and welfare.

See also MCL 712A.13a(9). The trial court “must make explicit findings that it is contrary to the
welfare of the child to remain at home, MCR 3.965(C)(3), and reasonable efforts to prevent the
removal of the child have been made or that reasonable efforts to prevent removal are not required,
MCR 3.965(C)(4).” In re Benavides, 334 Mich App 162, 168; 964 NW2d 108 (2020) (quotation
marks omitted).

        Respondent-father does not contend that the findings made in the removal order lacked a
factual basis.3 Instead, his sole argument on appeal is that the findings “were not adequately
reiterated on the record” at the preliminary hearing.

        Rather than explicitly make findings on the record at the preliminary hearing, the referee
referred to the findings that were made in the removal order the night before and stated that this
order was “going to continue until we come back.” The order following the preliminary hearing
noted that contrary to the welfare findings and reasonable efforts findings had been made in this
prior removal order. The removal order provided that it was contrary to the welfare of the children



3
  Respondent-father’s brief vaguely states that “[n]o harm was shown to children.” To the extent
that this cursory analysis constitutes a challenge to the sufficiency of the factual findings, it is
unsupported, and we consider it abandoned. “An appellant may not merely announce his position
and leave it to this Court to discover and rationalize the basis for his claims, nor may he give issues
cursory treatment with little or no citation of supporting authority.” In re Warshefski, 331 Mich
App 83, 87; 951 NW2d 90 (2020) (quotation marks and citation omitted). This failure to properly
address the merits of a claim of error constitutes an abandonment of the issue. Id.


                                                 -3-
to remain with their parents because of ongoing domestic violence, violations of a no-contact
order, and substance abuse issues. This order also provided that reasonable efforts had been made
to prevent the need for removal, which included Child Protective Services investigations, safety
plans, drug screens, family team meetings, and family skills referrals. Finally, the order following
the preliminary hearing stated that the children were at substantial risk of harm, that no remedy
other than removal was adequate to safeguard the children, and that the conditions away from the
parents were adequate to safeguard the children.

        Respondent-father has not cited any authority in direct support of his argument that the
referee had to reiterate its findings in support of removal on the record. In any event, the referee
made it clear that the findings in support of the removal were based on the findings in the order
from the previous night. The referee explicitly referenced that order, accurately stated that the
requisite findings were made in that order, and stated that the order was “going to continue.” In
sum, the trial court adequately complied with the court rules by incorporating the referee’s findings
from the emergency removal order into its order keeping respondent-father’s children under
protective custody.

       Affirmed.



                                                              /s/ Brock A. Swartzle
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Kristina Robinson Garrett




                                                -4-